         Case 3:16-md-02741-VC Document 2870 Filed 02/27/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                 CIVIL JURY TRIAL MINUTES

 Date: February 27, 2019           Time: 5 hours 16 minutes Judge: VINCE CHHABRIA
 Case No.: 16-md-02741-VC and      Case Name: Hardeman v. Monsanto Company
 16-cv-00525-VC



 Attorney for Plaintiff: Aimee Wagstaff and Jennifer Moore
 Attorney for Defendant: Brian Stekloff, Tamarra Matthews Johnson, Julie Rubenstein, Rakesh
 Kilaru, and Cali Cope-Kasten

Deputy Clerk: Kristen Melen                           Court Reporter: Jo Ann Bryce and
                                                      Marla Knox
 Voir Dire: February 20, 2019

 Trial Start Date: February 25, 2019

 Further Trial: March 1, 2019, at 8:00 a.m.

                                         PROCEEDINGS:

 Jury Trial, Day 3 - held.

                                   RULINGS AND ORDERS:

 Witnesses examined today:
     Dr. Christopher Portier (by video)

 See Log for details from proceedings.

 Admitted Exhibits:
 Counsel will advise the Court of the exhibits they wish to admit after meeting and conferring.
